DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1 and 2 have been amended; claims 13-15 have been newly added. Claims 1-15 are pending and considered in the present Office action.

Applicant’s arguments/amendments with respect to the claims have been fully considered and are persuasive.  In light of the amendments to the claims, the 102 and 103 rejection are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment. Specifically, an additional reference is necessary to teach the amendment (i.e., the plurality of pores formed by randomly arranged uneven portions). Further, the amendment has introduced a 112 issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2, line 3, “the plurality of uneven portions” lacks antecedent basis. The same can be said for lines 1-2 of claims 13-15. Examiner assumes claim 1, lines 6-7, recites “the plurality of pores are formed by a plurality of uneven portions that are randomly arranged”. Claims 3-9 depend from the rejected claim, thus are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 6-7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0282516, of record) in view of Hwang et al. (US 2006/0216581), hereinafter Kim and Hwang.
Regarding Claims 1 and 13-15, Kim teaches a battery module (i.e., 100; 200), comprising: a module case (i.e., 110, 120, 130; 210, 220, 230) having a heatsink (i.e., 140; 240) mounted to at least one side thereof (see e.g., Fig. 1); and a plurality of battery cells 10 accommodated in the module case (110, 120, 130) and stacked to be electrically connected to each other (via bus-bars 15). Kim teaches cells 10 include barriers (150, 250) therebetween. The barriers (150, 250) include protrusions (interpreted as a plurality of uneven portions) that create spaces that serve as a path for dissipating heat or a path of coolant between the two cells, see e.g., para. [0045] and Figs. 2-3; these spaces are interpreted as the claimed pores. Thus, Kim teaches a plurality of pores formed by a plurality of uneven portions between facing battery cells among the plurality of battery cells to delay heat transfer.
Relevant to claims 1, and 13-15, Kim does not teach the plurality of uneven portions (forming the plurality of pores) are (i) randomly arranged, (ii) have differing (maximum) heights, or (iii) have differing maximum widths
However, Hwang is concerned with heat dissipation of a battery. Specifically, Hwang teaches projections are either randomly or uniformly arranged and serve to increase the contact area with cooling air to more effectively dissipate reaction heat generated from the battery (claim 3, para. [0050]); for similar reasons, the projections may be random in terms of size, and shape, hence suggesting different (maximum) heights/widths (claim 2; para. [0048]). See also claim 16 and paras. [0011]-[0021], [0047]-[0048], [0050] and Figs. It would be obvious to one having ordinary skill in the art the plurality uneven portions (projections) of Kim are randomly arranged, have differing (maximum) heights, or have differing maximum widths, to increase contact area with cooling air to effectively dissipate reaction heat.
Regarding Claim 2, Kim teaches the plurality of uneven portions make point contact with a surface of an adjacent battery cell to form the plurality of pores.
Regarding Claims 6-7, Kim teaches a sheet member (150, 250) provided between the facing battery cells (10), the sheet member (150, 250) having the plurality of uneven portions, wherein the plurality of uneven portions are provided on at least one surface of the sheet member (see e.g., Figs. 2-3). 
Regarding Claim 10, Kim teaches the plurality of battery cells 10 are stacked along a horizontal direction of the module case, and wherein the heatsink 140 is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells (140a of heat sink faces the bottom of the battery 10).
Regarding Claim 11, Kim teaches a battery pack (300, 400) comprising the battery module (300); and a pack case (330, 360) configured to package the at least one battery module, see e.g., Fig. 4 and 7.
Regarding Claim 12, Kim suggests a vehicle comprises the battery pack (300, 400), see e.g., para. [0005]-[0006].

Claim(s) 1-3, 6-8, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2006/0093899, of record) in view of Hwang et al. (US 2006/0216581), hereinafter Jeon and Hwang.
Regarding Claim 1, Jeon teaches a battery module (see e.g., Fig. 4), comprising: a module case (10 having plates 12, 14) having a heatsink (bottom face of case 10, not shown) mounted to at least one side thereof (see e.g., paras. [0053]-[0055], Fig. 4); and a plurality of battery cells 20 accommodated in the module case (10) and stacked to be electrically connected to each other (via conductors, para. [0007]). Jeon teaches cells 20 include partition walls (e.g., 16, 26, etc.) therebetween. The walls (e.g., 26) include projections 27 on one or both sides of the walls 26 to maintain a predetermined gap between the batteries 20, see e.g., paras. [0067]-[0068] and Fig. 5; these gaps are interpreted as the claimed pores and the projections are interpreted as a plurality of uneven portions. Thus, Jeon teaches a plurality of pores formed by a plurality of uneven portions between facing battery cells among the plurality of battery cells to delay heat transfer.
Relevant to claims 1, and 13-15, Jeon does not teach the plurality of uneven portions (forming the plurality of pores) are (i) randomly arranged, (ii) have differing (maximum) heights, or (iii) have differing maximum widths. However, Hwang is concerned with heat dissipation of a battery. Specifically, Hwang teaches projections are either randomly or uniformly arranged and serve to increase the contact area with cooling air to more effectively dissipate reaction heat generated from the battery (claim 3, para. [0050]); for similar reasons, the projections may be random in terms of size, and shape, hence suggesting different (maximum) heights/widths (claim 2; para. [0048]). See also claim 16 and paras. [0011]-[0021], [0047]-[0048], [0050] and Figs. It would be obvious to one having ordinary skill in the art the plurality uneven portions (projections) of Jeon are randomly arranged, have differing (maximum) heights, or have differing maximum widths, to increase contact area with cooling air to effectively dissipate reaction heat.
Regarding Claim 2, Jeon teaches the plurality of uneven portions make point contact with a surfaces of an adjacent battery cell to form the plurality of pores.
Regarding Claim 3, Jeon teaches the facing battery cells (20) have opposed surfaces facing each other, wherein each of the opposed surfaces is provided with the plurality of uneven portions (27), see e.g., para. [0068].
Regarding Claims 6-8, Jeon teaches a sheet member (26) provided between the facing battery cells (20), the sheet member having the plurality of uneven portions (27), see e.g., Fig. 5, wherein the plurality of uneven portions are provided on at least one surface of the sheet member (see e.g., Fig. 5, para. [0068]), wherein the plurality of uneven portions (27) are provided to both surfaces of the sheet member (26), see e.g., paras. [0067]-[0068]. 
Regarding Claim 10, Jeon teaches the plurality of battery cells 20 are stacked along a horizontal direction of the module case, and wherein the heatsink (bottom face, see e.g., para. [0055]) is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells.

Claim(s) 1, 2, 6, 7, 10, 11, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2013/0202926, of record) in view of Hwang et al. (US 2006/0216581), hereinafter Yoon and Hwang.
Regarding Claim 1, Yoon teaches a battery module (see e.g., Figs. 2-3), comprising: a module case (e.g., 200, 300) having a heatsink (e.g., 500) mounted to at least one side thereof; and a plurality of battery cells (e.g., 10, 100) accommodated in the module case and stacked to be electrically connected to each other (via 15, see Fig. 1). Yoon teaches cells 10 include barriers (e.g., 115) therebetween with protrusions 115a to space the adjacent cells 10 from each other and to provide a flow path of a coolant, see e.g., para. [0038], see e.g., Figs. 1-2; the protrusions 115a are interpreted as a plurality of uneven portions and the space formed by the protrusions are interpreted as the plurality of pores. Thus, Yoon teaches a plurality of pores formed between facing battery cells among the plurality of battery cells to delay heat transfer, the plurality of pores formed by the plurality of uneven portions.
Relevant to claims 1, and 13-15, Yoon does not teach the plurality of uneven portions (forming the plurality of pores) are (i) randomly arranged, (ii) have differing (maximum) heights, or (iii) have differing maximum widths. However, Hwang is concerned with heat dissipation of a battery. Specifically, Hwang teaches projections are either randomly or uniformly arranged and serve to increase the contact area with cooling air to more effectively dissipate reaction heat generated from the battery (claim 3, para. [0050]); for similar reasons, the projections may be random in terms of size, and shape, hence suggesting different (maximum) heights/widths (claim 2; para. [0048]). See also claim 16 and paras. [0011]-[0021], [0047]-[0048], [0050] and Figs. It would be obvious to one having ordinary skill in the art the plurality uneven portions (projections) of Yoon are randomly arranged, have differing (maximum) heights, or have differing maximum widths, to increase contact area with cooling air to effectively dissipate reaction heat.
Regarding Claim 2, Yoon teaches the plurality of uneven portions make point contact with a surfaces of an adjacent battery cell to form the plurality of pores.
Regarding Claims 6-7, Yoon teaches a sheet member (115) provided between the facing battery cells (10), the sheet member having the plurality of uneven portions (115a), see e.g., Figs. 1-2, wherein the plurality of uneven portions (115a) are provided on at least one surface of the sheet member (see e.g., Fig. 1)
Regarding Claim 10, Yoon teaches the plurality of battery cells 10 are stacked along a horizontal direction of the module case, and wherein the heatsink (500) is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells, see e.g., Fig. 3.
Regarding Claim 11, Yoon teaches a battery pack comprising the battery module; and a pack case (400) configured to package the at least one battery module, see e.g., Fig. 2.
Regarding Claim 12, Yoon suggests a vehicle comprises the battery pack, see e.g., para. [0041].

Claim(s) 1-4, 6-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0115011, of record) in view of Hwang et al. (US 2006/0216581), hereinafter Kim II and Hwang.
Regarding Claim 1, Kim II teaches a battery module (100a, see e.g., Figs. 1 and 11), comprising: a module case (200, 300) having a heatsink (500) mounted to at least one side thereof (see e.g., Fig. 1); and a plurality of battery cells 10 accommodated in the module case (200, 300) and stacked to be electrically connected to each other (see e.g., para. [0066]). Kim teaches cells 10 include plates (e.g., 610, 610c) therebetween. The plates (e.g., 610, 610) include protrusions 630 (interpreted as a plurality of uneven portios) on one or both sides of the plate to define a predetermined space between the batteries 10, see e.g., para. [0046] and Figs. 4-10; the space formed by the protrusions is interpreted as a plurality of pores. Thus, Kim teaches a plurality of pores formed between facing battery cells among the plurality of battery cells to delay heat transfer, the plurality of pores formed by the plurality of uneven portions.
Relevant to claims 1, and 13-15, Kim II does not teach the plurality of uneven portions (forming the plurality of pores) are (i) randomly arranged, (ii) have differing (maximum) heights, or (iii) have differing maximum widths. However, Hwang is concerned with heat dissipation of a battery. Specifically, Hwang teaches projections are either randomly or uniformly arranged and serve to increase the contact area with cooling air to more effectively dissipate reaction heat generated from the battery (claim 3, para. [0050]); for similar reasons, the projections may be random in terms of size, and shape, hence suggesting different (maximum) heights/widths (claim 2; para. [0048]). See also claim 16 and paras. [0011]-[0021], [0047]-[0048], [0050] and Figs. It would be obvious to one having ordinary skill in the art the plurality uneven portions (projections) of Kim II are randomly arranged, have differing (maximum) heights, or have differing maximum widths, to increase contact area with cooling air to effectively dissipate reaction heat.
Regarding Claim 2, Kim II teaches the plurality of uneven portions make point contact with a surfaces of an adjacent battery cell to form the plurality of pores, see e.g., para. [0046].
Regarding Claim 3, Kim II teaches the facing battery cells (10) have opposed surfaces facing each other, wherein each of the opposed surfaces is provided with the plurality of uneven portions (630, 630c), see e.g., para. [0046].
Regarding Claim 4, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “the plurality of uneven portions … is made of a coating material that is applied to the surface of the at least one battery cells”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, examiner interprets the claim such that a coating material forms the uneven portions that contact the surface of the at least one battery cell. Kim II teaches the plurality of uneven portions (e.g., 630c, Fig. 10) have a predetermined surface roughness and is made of a coating material (e.g., 650) that is applied to (contacts) the surface of the at least one battery cell.
Regarding Claims 6-8, Kim II teaches a sheet member (610, 610c) provided between the facing battery cells (10), the sheet member having the plurality of uneven portions (630, 630a, 630b, 630c), see e.g., Figs. 5A, 5B, 10, wherein the plurality of uneven portions (630, 630a, 630b, 630c) are provided on at least one surface of the sheet member (see e.g., Fig. 10), wherein the plurality of uneven portions (630, 630a, 630b, 630c) are provided on both surfaces of the sheet member (610, 610c), see e.g., Fig. 4, 5B, 10, and para. [0046]. 
Regarding Claim 10, Kim II teaches the plurality of battery cells 10 are stacked along a horizontal direction of the module case, and wherein the heatsink (500) is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells.
Regarding Claim 11, Kim II teaches a battery pack comprising the battery module (100a); and a pack case (400) configured to package the at least one battery module (100a), see e.g., Fig. 1.
Regarding Claim 12, Kim II suggests a vehicle comprises the battery pack, see e.g., para. [0066].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim II and Hwang further in view of Kaye et al. (WO2017106524, of record), hereinafter Kaye.
Regarding Claim 5, Kim II teaches the coating material (i.e., 650) is made from an insulating material, hence has an insulating property, but does not explicitly teach the insulating material is an aerogel. However, Kaye teaches a battery stack having insulation (148, 156) between the cells (140, 142); the insulation layer comprises an aerogel, see e.g., paras. [0053]-[0066], [0073]. Kay teaches the aerogel provides good thermal separation/isolation of individual battery cells in the stack to reduce the propagation risk of thermal runaway, see e.g., paras. [0048], and [0189]. It would be obvious to one having ordinary skill in the art the insulator of Kim II is made from an aerogel because the thermal separation/isolation reduces the propagation risk of thermal runaway, as suggested by Kaye.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Hwang further in view of Kim (US 2011/0189531, of record), hereinafter Kim III.
Regarding Claim 9, Yoon does not teach the plurality of uneven portions are disposed to face each other to form the plurality of pores therebetween, wherein a portion of the sheet member contacting the battery cell is flat. However, like Yoon, Kim III teaches barriers between battery cells that form cooling channels allowing the heat generated by the battery cells to dissipate, paras. [0101]- [0112]. The barriers between the cells 110 of Kim III include sheet members 620, 630 each having a plurality of uneven portions (622 and 632, respectively) thereon. The uneven portions form spaces between the cells, hence form a plurality of pores. The plurality of uneven portions are disposed to face each other so that the plurality of pores are formed therebetween and portion of the sheet member contacting the battery cell is flat, see e.g., Fig. 6D. It would be obvious to one having ordinary skill in the art the barriers of Yoon are structured as disclosed by Kim III to provide cooling channels to dissipate heat generated by the battery cells. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729